

Exhibit 10.126: Certain confidential information in this Exhibit 10.126 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.

CONTRAT DE LICENCE DE MARQUES


 
ENTRE LES SOUSSIGNES :





-  
 QS HOLDINGS, SARL de droit luxembourgeois ayant son siège social situé 1, rue
de Glacis, Duché de Luxembourg et ayant un établissement Rue Centrale 115,
CH-2503 Biel, Bienne, Suisse, représentée par son Senior Vice-Président Monsieur
Peter Bloxham et ci-après dénommée le « Concédant »,



D’une part,


ET



-  
INTER-PARFUMS, société anonyme ayant son siège social situé 4, rond-point des
Champs Elysées, 75008 Paris, immatriculée au RCS de Paris sous le numéro 350 219
382, représentée par son Président-Directeur Général, Monsieur Philippe Benacin,
et ci-après dénommée le « Licencié »,





D’autre part,




IL EST D’ABORD EXPOSE QUE:


Le Concédant, avec ses sociétés parentes et affiliées, est propriétaire des
marques « QUIKSILVER », « ROXY » et des logos qui leurs sont associés, incluant
mais non limités au logo « Mountain & Wave » et au logo « Heart » qu’il a
déposés à titre de marques dans divers pays dans le monde entier et sous
lesquels il conçoit, développe, fabrique, distribue et promeut depuis de
nombreuses années une vaste ligne de vêtements, accessoires, équipement sportif
et produits associés conçus pour une clientèle dynamique adoptant un style de
vie décontracté, issu de l’héritage des sports de glisse, avec un style exclusif
et haut de gamme .


Les marques « QUIKSILVER » et « ROXY » et leurs logos associés ont acquis dans
le secteur d’activité du Concédant une notoriété mondiale et le Concédant
souhaite se développer davantage dans le domaine des cosmétiques, des soins de
la peau et de la parfumerie.


De son côté, le Licencié tient une place de premier plan sur le marché mondial
des produits de parfumerie et des cosmétiques, grâce aux moyens et à la longue
expérience dont il dispose tant en matière de conception et de développement
qu’en matière de communication et de distribution.


Dans le cadre du rapprochement entre le Licencié et le Concédant, et en
considération de l’effet bénéfique que la conjonction de leurs forces
respectives ne manquerait pas d’avoir sur leurs affaires, les parties ont
examiné les conditions dans lesquelles l’attribution d’une licence pour les
parfums au Licencié pourrait être effectuée à leurs avantages communs.




 

--------------------------------------------------------------------------------

 

 
IL EST ALORS CONVENU CE QUI SUIT :




ARTICLE 1 - DEFINITIONS





1.1  
L’expression « Marques Concédées » utilisée dans le présent contrat désigne
outre les noms « QUIKSILVER » et « ROXY », les marques listées en Annexe 1 aux
présentes appliquées aux « Produits » tels que définis comme ci-après et dans la
Classe internationale 3 de dépôt des marques, ainsi que les noms, abréviations,
symboles et autres signes distinctifs quelconques, qui lui sont actuellement ou
lui seront dans le futur associés sur l’initiative du Concédant ou sur
proposition du Licencié expressément acceptée par écrit par le Concédant.






1.2  
Le terme « Produits » désigne les produits de parfumerie, cosmétiques, de
toilette, et les produits de soins visage et corporels incluant les soins
solaires vendus sous l’une ou plusieurs des « Marques Concédées » telles que
décrites en Annexe 2 aux présentes, étant convenu expressément que pour les
parfums et déodorants actuels et futurs pour homme le Concédant exercera ses
droits conformément aux dispositions de l’article 2-3 ci-après.






1.3  
Le terme « Territoire » désigne tous les pays du monde où les Marques Concédées
sont ou seront déposées dans la Classe internationale 3 ou tels qu’approuvés par
écrit par le Concédant en vertu de l’article 7.7 des présentes, incluant les
zones de vente en Duty-Free. Est jointe à l’Annexe 1 des présentes une liste des
demandes de marques et enregistrements de marques actuels du Concédant en classe
3, par pays et listant les produits désignés.






1.4  
L’expression « Chiffre d’Affaires Net Mondial » désigne, pour les besoins de
calcul des redevances, le chiffre d’affaires mondial de la vente des Produits
incluant la facturation de la PLV, étant précisé qu’il s’agit du montant hors
taxes des ventes facturées par :




·  
le Licencié à tous ses « détaillants » (tout point de vente ou espace de vente
au consommateur final habilité à vendre les Produits), étant précisé que si la
vente est effectuée à un détaillant possédé ou contrôlé par le Licencié, le
montant est réputé être le montant dont le Licencié aurait facturé le détaillant
si celui-ci n’était pas possédé ou contrôlé par le Licencié ;

·  
le Licencié aux « distributeurs indépendants » (toute société indépendante
habilitée à revendre les Produits en vertu d’un contrat écrit ou d’accords avec
le Licencié à des détaillants dans un ou plusieurs pays). Par distributeur
indépendant, il convient d’entendre toute entité qui ne soit pas contrôlée par
le Licencié au sens des dispositions de l’article 233-3 du Code du Commerce ;

·  
par les distributeurs locaux ou filiales, contrôlés par le Licencié au sens des
dispositions de l’article 233-3 du Code du Commerce, aux détaillants (tout point
de vente ou espace de vente au consommateur final habilité à vendre les
Produits).






1.5  
L’expression « Lancement de Nouveaux Produits » désigne les opérations décrites
en Annexe 3.




 
2

--------------------------------------------------------------------------------

 




1.6  
L’expression « Activités de Publicité et de Promotion » désigne : uniquement les
achats d’espaces publicitaires de toute nature et dans tous médias, la diffusion
de produits gratuits (échantillons, collatéraux) et la publicité sur les lieux
de vente, y compris les objets promotionnels. Elle inclut également les dépenses
suivantes : les frais de personnel engagé au titre de la vente ou de la
présentation des Produits en magasins, les ouvertures de stand, les
participations à des salons professionnels et expositions et les espaces de
présentation des Produits.




1.7  
L’expression de la « P.L.V » désigne : testeurs, miniatures (5ml), échantillons
(2ml), comptoirs/présentoirs, pancartes, sacs shopping et « blotters ».







ARTICLE 2 - LICENCE


2.1 Le Concédant concède au Licencié qui accepte, à compter de la date d’effet
des présentes en vertu de l’article 11 ci-après, une licence exclusive
d’utilisation des Marques Concédées, pour la conception, le développement, la
fabrication, la vente, la distribution et la commercialisation des Produits dans
le Territoire, conformément aux dispositions et conditions des présentes. Dans
le présent contexte, l’utilisation du terme « exclusif » signifie que, pour
toute la durée du présent contrat, le Concédant s’interdit d’accorder d’autres
licences relatives à la création, développement, fabrication et/ou vente des
Produits porteurs des Marques Concédées, conformément à l’article 10.1


2.2  Le Licencié s’engage expressément par les présentes à développer ses
meilleurs efforts pour promouvoir, développer et étendre les ventes des Produits
dans le Territoire, afin d’assurer une connaissance et une demande continues et
croissantes des Produits dans et à travers chacun des pays du Territoire.


Le Licencié s’engage également expressément par les présentes à fabriquer ou
faire fabriquer des quantités suffisantes de Produits jusqu’au terme du présent
contrat afin de satisfaire la demande des Produits et à promouvoir les Produits
par tous moyens publicitaires adaptés, modernes, importants et effectifs.


2.3 Les parties conviennent qu’en ce qui concerne le cas particulier des parfums
et déodorants (eau de toilette et eaux de parfums, lotions, baumes après rasage
et déodorants) pour homme sous la marque « QUIKSILVER », l’exercice des droits
concédés ci-dessus à l’article 2.1 est soumis à l’obtention de l’accord
préalable écrit du Concédant, étant précisé que ce dernier décidera librement de
la suite à donner à la demande du Licencié de créer un tel produit.


2.4 Le présent contrat étant strictement personnel entre le Concédant et le
Licencié, aucune des deux parties n’est en conséquence autorisée à céder ni à
transférer à un quelconque tiers tout ou partie de ses droits ou obligations
découlant du présent contrat, à l’exception du Concédant qui peut librement
transférer ou céder les droits découlant du présent contrat à toute entité
appartenant au Groupe Quiksilver au sens de l’article L 233-3 du Code de
commerce, à condition que ce transfert ou cette cession maintienne au Licencié
les mêmes droits sur les Marques Concédées au titre du présent contrat . En
outre, les droits conférés au Licencié par le présent contrat lui étant
strictement personnels et intransférables ou incessibles, le Licencié s’engage à
ne pas concéder de sous-licences totales ou partielles de ses droits concédés au
titre du présent contrat et s’engage à ne donner en garantie, gager ou concéder
aucun droit tiré du présent contrat à quelque tiers que ce soit.





 
3

--------------------------------------------------------------------------------

 



ARTICLE 3 - PRINCIPES DE BASE


3.1 Le Licencié aura, en coordination avec le Concédant et sous réserve de
l’accord de ce dernier, le choix du sous-traitant, l’initiative et la direction
de la fabrication des Produits du présent contrat dont il assumera seul la
responsabilité dans les conditions exprimées ci-après.


3.2 Le Licencié aura également, en concertation avec le Concédant, le choix du
prestataire (créateurs de parfums, désigner de flacons, d’étuis, etc.),
l’initiative et la responsabilité de la création, après qu’aura été définie avec
le Concédant l’orientation de ladite création, cela dans le cadre général décrit
au présent article et dans celui de l’univers exclusif aux marques QUIKSILVER et
ROXY.


3.3 Le Licencié est autorisé, sous son entière responsabilité, à confier la
distribution des Produits à toutes sociétés indépendantes et/ou filiales
contrôlées par le Licencié et s’engage à faire respecter par ces dernières les
termes du présent contrat.


3.4 En conséquence de ce qui précède, le Licencié s’engage à respecter et à
faire respecter en permanence, dans toutes ses actions et initiatives, l’image
de qualité, de haut de gamme et d’originalité attachée aux Marques Concédées,
notamment en ce qui concerne la qualité des Produits du présent contrat, leur
aspect créatif, leur publicité, leur promotion et leur distribution. Le Licencié
se conformera sans délai à toute instruction raisonnable du Concédant concernant
la manière et la forme de l’usage des Marques Concédées.


3.5 Le Licencié s’engage à respecter et à faire respecter par ses salariés,
représentants, agents, mandataires et/ou ayants droits, ainsi que par ses
sociétés affiliées et sous-traitants, pendant la durée des présentes, toutes les
lois et règlements en vigueur sur le Territoire ayant trait à l’objet des
présentes.


3.6 A ce titre, le Licencié déclare, en son nom et pour le compte de toutes ses
sociétés affiliées, que toutes les polices d’assurances nécessaires à la
réalisation de l’objet des présentes ont été et seront régulièrement souscrites
et payées et seront maintenues en vigueur et effectives pendant toute la durée
des présentes. En ce qui concerne les polices de responsabilité civile, le
Licencié s’engage à souscrire une telle police couvrant ses activités relatives
au présent contrat pour un montant suffisant et conforme aux usages de la
profession.


Le Licencié s’engage également à inclure le Concédant et ses affiliés, ainsi que
leurs directeurs, présidents, employés, agents et contractants en tant que
bénéficiaires additionnels désignés assurés.


Le Licencié s’engage également à fournir au Concédant une attestation
d’assurance en cours dès la signature des présentes et sur toute demande
raisonnable formulée par le Concédant.


3.7 Le Licencié s’interdit pendant la durée des présentes, d’utiliser à titre de
raison sociale ou de dénomination sociale, directement ou par l’une des entités
dans lesquelles elle aurait une participation ou un contrôle direct ou indirect,
l’une quelconque des Marques Concédées, ainsi que plus généralement les noms
«QUIKSILVER » et/ou « ROXY » et leurs logos associés.


3.8 Les parties conviennent que la notoriété et la renommée de « QUIKSILVER » et
« ROXY » et des autres Marques Concédées dans le secteur d’activité du Concédant
est un élément important de ces marques. Dans cette optique, le Concédant et le
Licencié attachent tout deux une importance primordiale à ce que dans tous les
domaines l’image haut de gamme, de qualité et de style exclusif attachée aux
marques « QUIKSILVER » et « ROXY » et aux autres Marques Concédées se retrouve
et soit respectée en permanence.  Dans cette optique, le Concédant s’engage à
maintenir la renommée et la notoriété des noms « QUIKSILVER » et « ROXY » dans
son domaine exclusif, afin de soutenir régulièrement le Licencié dans ses
efforts de positionnement des marques « QUIKSILVER » et « ROXY » sur les marchés
des produits de beauté et de la parfumerie.

 
4

--------------------------------------------------------------------------------

 


 
ARTICLE 4 - CREATION, FABRICATION, DISTRIBUTION




4.1 Le Licencié aura la charge et la responsabilité d’assurer à ses frais la
création, la conception, la mise au point et la fabrication des Produits, dans
le respect des principes énoncés à l’article 3 ci-dessus et sous réserve de
l’acceptation écrite préalable du Concédant.
 
4.2 Le Licencié assume au plan mondial et à titre exclusif la charge entière de
la conception, du développement de l’élaboration et de la fabrication des
Produits. Le Licencié s’engage à créer et à commercialiser des produits de
grande qualité de conception, d’exécution, d’esthétique sur le marché
international de produits de beauté et de parfumerie qui répondent à des
standards de style et qualité comparables aux marques citées en Annexe 6. Le
Licencié sera seul responsable de la conformité avec toutes lois et
réglementations dans chaque pays du Territoire et devra obtenir toute
approbation réglementaire, dédouanement et autorisation nécessaires à la
création, la fabrication, la promotion, la distribution et la vente des Produits
(incluant, sans y être limité, l’emballage des Produits).


4.3  Création des Produits et du visuel publicitaire :
La création des Produits et des visuels publicitaires relatifs à ces Produits
devra s'inscrire dans la cohérence d'un style exclusif à l’univers de
« QUIKSILVER » et « ROXY », et afin de garantir cette cohérence, le Licencié
associera le Concédant, dont l’accord sera nécessaire, à toutes les étapes de la
création et du développement étant précisé que dans tous les cas les parties
feront leurs meilleurs efforts pour coopérer en vue d’aboutir ensemble à un
projet commun et étant entendu que le Concédant se réserve le droit
d’approbation finale de tout Produit et toute publicité pour les Produits.
Pour toute création de Produit, le Licencié recherchera l’accord préalable écrit
du Concédant sur le projet aux principales étapes suivantes :



·  
Mise au point du concept Produit

·  
Rédaction des briefs destinés aux créateurs (design et parfum) leur donnant une
directive de travail

·  
Mise au point du design du flacon

·  
Développement et choix du jus

·  
Développement et choix du packaging

·  
Choix du nom du Produit

·  
Le concept du visuel publicitaire et projets de mise en page relatifs au nouveau
Produit envisagé et destinés à la publicité





4.4. Développement industriel ou mise au point technique des Produits :
Le Licencié s’engage à ce que les Produits soient fabriqués selon les standards
de qualité de l’industrie afin qu’ils soient conformes au style haut de gamme de
l’environnement de «QUIKSILVER » et de « ROXY » et des autres Marques Concédées.

 
5

--------------------------------------------------------------------------------

 

En particulier, la fabrication des Produits et la destruction de tout surplus,
matière première , ingrédient ou Produits non utilisés doivent être en
conformité avec toutes les lois et règlements, standards de santé et de
sécurité, dans l’ensemble des pays constituant le Territoire, et doit notamment
respecter l’environnement, et le Licencié ne doit tester ou faire tester aucun
Produit, ingrédient ou matériau sur aucun animal..


La fabrication de tout Produit doit également être en conformité, et le licencié
fera ses meilleures efforts pour s’assurer que l’ensemble des usines et
sous-traitants qu’il utilisera soit également en conformité, avec les
dispositions du « Quiksilver Ethical Standard of Trade » (Quest Code), qui
figure en Annexe 7 des présentes. Si le Licencié est informé qu’un sous-traitant
manque à son obligation de se conformer au Quest Code du Concédant, le Licencié
doit immédiatement le notifier au Concédant et cesser utiliser ce sous-traitant.


Les parties conviennent que le Licencié conservera la maîtrise de toutes les
étapes techniques du développement industriel. Elle sélectionnera librement les
fournisseurs des articles de conditionnement (moules, capots, pompes, étuis,
cales, étiquettes etc.), étant entendu qu’avant toute mise en fabrication, le
Licencié recherchera l’accord préalable écrit du Concédant qui sera donné aussi
rapidement que possible.


Le Concédant pourra, sous réserve d’un préavis raisonnable adressé au Licencié
et aux frais raisonnables du Licencié, pendant les heures régulières
d’ouverture, inspecter toute unité de production, incluant les unités de
production de sous-traitants, fournisseurs, etc., du Licencié où tout Produit
est fabriqué, pour permettre au Concédant de vérifier que le Licencié respecte
les dispositions du présent contrat concernant la nature et la qualité des
Produits et l’usage de l’une quelconque des Marques Concédées en relation avec
les Produits.


Le Licencié adressera au Concédant pour information, dans un délai raisonnable
avant le lancement de chaque Produit ou nouvelle ligne de Produits du présent
contrat, les échantillons ou maquettes des Produits en question, avec leur
conditionnement, pour accord préalable écrit du Concédant.


Si le Concédant n’a pas présenté des réserves écrites au Licencié dans
[__________]1 suivant la réception des échantillons ou maquettes, il sera réputé
satisfait du projet.


Dans le cas contraire, si le Concédant fait part de toute réserve par écrit ou
informe par écrit qu’il n’approuve pas l’un quelconque des Produits ou nouvelle
ligne de Produits dans un délai de [__________]2 à compter de la réception
d’échantillons ou de modèles tests les parties se concerteront sur les mesures à
prendre pour tenir compte des souhaits du Concédant. Dans tous les cas les
parties s’engagent à faire leurs meilleurs efforts pour coopérer en vue
d’aboutir ensemble à un projet satisfaisant pour les deux parties. Dans tous les
cas également, le Licencié ne fabriquera, distribuera, commercialisera ni ne
vendra aucun Produit ou ligne de Produits à moins que le Concédant les ait
approuvés à l’avance ou soit considéré les avoir approuvés en accord avec
l’article 4.4 des présentes.


De manière générale, il est expressément convenu que c’est au Concédant que
revient l’approbation finale et nécessaire de tout projet et tout Produit ou
ligne de Produits et que le Licencié ne pourra entamer aucune démarche suite à
un projet soumis au Concédant sans que les objections éventuellement soulevées
par le Concédant ne soient préalablement prises en compte par le Licencié à la
satisfaction du Concédant.
 
 

--------------------------------------------------------------------------------

1  Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.126:1.
2  Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.126:2.

 
6

--------------------------------------------------------------------------------

 



4.5  Contrôle de qualité :
Le Licencié devra effectuer les contrôles de qualité et inspections requis avant
la livraison des Produits aux clients.


Le Concédant se réserve le droit d’approuver et/ou rejeter tout Produit pour des
raisons tenant à leur qualité, ainsi qu’à leur style et leur apparence.


Le Licencié assumera seul la responsabilité de la conformité des Produits aux
législations et aux réglementations relatives à la santé et sécurité.


Le Licencié indemnisera et tiendra hors de cause le Concédant et ses affiliés,
ainsi que leurs directeurs, dirigeants, employés, agents et contractants de et
contre tous réclamation, frais, dépenses, pertes et responsabilité (incluant les
frais raisonnables d’avocats) subis ou engagés par quiconque d’entre eux et
résultant directement ou indirectement de toute plainte ou mise en cause de sa
responsabilité formée par tout consommateur ou consommateur des Produits, de
tout manquement du Licencié à se conformer à toute loi ou exigence
réglementaire, de toute autre attaque résultant du fait des ou liée aux
Produits, de tout autre manquement du Licencié à se conformer au présent contrat
et/ou de toute condamnation judiciaire qui pourrait résulter de l’un quelconques
des faits qui précèdent.


Sans limiter l’un quelconque de ses autres droits, le Concédant peut, par
notification écrite, exiger du Licencié, aux seuls frais du Licencié,
d’effectuer immédiatement un rappel de tous Produits si, selon l’opinion
raisonnable du Concédant, ces Produits créent un risque sanitaire ou de sécurité
pour toute personne ou sont susceptibles d’être à l’origine de tout événement
qui pourrait matériellement détériorer ou dévaluer le goodwill attaché aux ou la
réputation des Marques Concédées. Le Licencié se conformera immédiatement à une
telle notification et coopérera pleinement avec l’équipe RP et/ou la cellule de
communication de crise et les plans de réponse du Concédant.


4.6 Réseau de distribution
Le Licencié organisera la distribution des Produits du contrat dans le
Territoire sur une base sélective, en limitant la vente aux seuls (a)
parfumeries et rayons de parfumerie des grands magasins en adéquation avec
l’image de marque de QUIKSILVER et ROXY, en prenant comme référence les points
de vente des produits concurrents des Produits sur le Territoire (dont la liste
figure en Annexe 6 aux présentes) et (b) points de ventes franchisés ou
licenciés portant l’enseigne « QUIKSILVER » ou « ROXY » ou autres types de
points de vente appartenant au Concédant ou à toutes entités contrôlées par le
Concédant tels que communiqués par écrit au Licencié par le Concédant ((a) et
(b) étant collectivement désignés en tant que « Circuits Approuvés de
Distribution »).


Nonosbtant les dispositions qui précèdent, le Concédant peut à tout moment et
ponctuellement notifier par écrit au Licencié que le Concédant ne considère pas
tel ou tel point de vente faisant partie des Circuits Approuvés de Distribution
comme à même de distribuer les Produits et conduisant le Licencié à ne livrer
aucun des Produits à ce(s) point(s) de vente si, de l’avis raisonnable du
Concédant, ces point(s) de vente ne maintiennent pas ou ne reflètent pas
l’intégrité, le positionnement ou l’image des Marques Concédées. Le Licencié se
conformera à une telle notification dès qu’il le pourra.


Les Produits ne pourront être distribués, vendus ou commercialisés par le
Licencié dans tout réseau de distribution ou point de vente autre que les
Circuits Approuvés de Distribution sans l’accord préalable écrit du Concédant.


S’agissant des ventes de Produits à tout point de vente appartenant en nom
propre au Concédant ou appartenant à toute entité contrôlant ou contrôlée ou
appartenant au groupe du Concédant, le Licencié appliquera le prix de gros le
plus favorable offert à tout autre client des Produits dans ce pays moins une
réduction de [_____ ]3 .


--------------------------------------------------------------------------------

 3  Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.126:3..

 
7

--------------------------------------------------------------------------------

 


S’agissant des ventes de Produits à tout point de vente sous franchise ou sous
licence du Concédant ou de toute entité contrôlant ou contrôlée par le Concédant
ou appartenant au groupe du Concédant et opérant sous l’enseigne « QUIKSILVER »
ou « ROXY » ou tout autre type de point de vente opérant à ce titre dans le
réseau de distribution du Concédant, le Licencié appliquera à ces points de
vente le prix de gros le plus favorable offert à tout autre client des Produits
dans ce pays et paiera au Concédant une redevance égale à [_____ ]4du prix de
gros de tous les produits vendus à ces points de vente


S’agissant des ventes de Produits à tout point de vente faisant partie des
propres réseaux de distribution du Concédant ou de toute entité contrôlant ou
contrôlée par le Concédant ou appartenant au groupe du Concédant pour des
produits autres que les Produits (incluant sans y être limités les magasins
spécialisés de surf et sports de glisse, magasins de sport et rayons spécialisés
de grands magasins), le Licencié paiera au Concédant une redevance égale à
[_____ ]5 du prix de gros de tous les produits vendus à ces points de vente.
 
Les redevances payables au titre du présent Article sont à ajouter aux et
payables en même temps que la redevance payable au titre de l’article 9.1.
 
4.7 Vente agréée par Internet


Le Licencié ne pourra autoriser ses distributeurs et détaillants agréés à vendre
et à promouvoir les Produits et les Marques Concédées sur l’Internet, et ne
pourra lui-même vendre ou promouvoir les Produits et les Marques Concédées qu’à
la condition d’obtenir préalablement l’accord écrit du Concédant, qui est libre
de le refuser, sur tout projet. A cet égard, le Licencié s’engage notamment à
respecter l’environnement sélectif des Produits, préserver ou faire préserver le
positionnement haut de gamme des Marques Concédées et à faire respecter
l’ensemble des règles stipulées dans le présent contrat et que cette
présentation puisse être considérée comme « la vitrine électronique » du
distributeur ou des détaillants agréés.


Le Licencié, en cas d’accord préalable écrit du Concédant sur un projet de vente
par Internet, et en particulier après que le Concédant ait été pleinement
informé du projet par le Licencié, s’engage à développer ses meilleurs efforts
pour contrôler les ventes sur le net en exigeant de ses détaillants et/ou de ses
distributeurs un contrat écrit, soumis à acceptation préalable du Concédant,
fixant les règles de vente par Internet afin de prévenir, dans les limites du
droit applicable, les risques inhérents aux ventes par Internet.


4.8 Le Licencié décidera par ailleurs des lancements, des conditions et des prix
de vente des promotions commerciales, après en avoir avisé le Concédant au
préalable dans le cadre des réunions de travail mentionnées ci-après et après
avoir obtenu l’accord préalable écrit du Concédant.


Le Licencié communiquera annuellement au Concédant sa politique tarifaire
applicable aux Produits.


Conformément aux usages de la profession, le Licencié pourra appliquer une
politique tarifaire discountée à la vente des Produits discontinués, en
concertation avec le Concédant.


4.9 Le Licencié et le Concédant se réuniront régulièrement à leur convenance
commune afin de faire un point sur toutes les actions entreprises dans le cadre
de l’exécution du contrat et le respect de ses dispositions. Le Licencié
s’engage à communiquer au Concédant, à première demande de celui-ci, toute
information que celui-ci pourrait souhaiter dans le cadre de la préparation et
de la tenue de ces réunions. Lors de ces réunions, les représentants des parties
aux présentes traiteront notamment :
 
 

--------------------------------------------------------------------------------

4 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.126:4.
5  Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.126:3.
 
8

--------------------------------------------------------------------------------

 




-  
de l’analyse en commun du déroulement et des résultats de l’exploitation des
Produits du contrat et le cas échéant des produits promotionnels,




-  
de la qualité de la fabrication des Produits,




-  
de la distribution et de la commercialisation des Produits,




-  
de l’utilisation du budget promotionnel et publicitaire tel que prévu à
l’article 7 des présentes, et notamment du ratio entre le budget de publicité
média et le budget PLV,




-  
de la définition, le cas échéant, des orientations nouvelles,




-  
de toutes autres questions ayant trait l’exécution du présent contrat.







ARTICLE 5 - MARQUES, PROPRIETE INDUSTRIELLE


5.1 Le Concédant s’engage à garantir, pendant la durée des présentes, au
Licencié, qui reconnaît la validité des Marques Concédées et leur titularité par
le Concédant ou sociétés affiliées, l’existence matérielle des dépôts des
Marques Concédées figurant dans l’Annexe 1 aux présentes, dans la limite des
lois et règlements en vigueur.


Les Marques Concédées, signes de toute nature et logos doivent apparaître de
façon évidente, visible à l’œil nu dans un graphisme déterminé sur les flacons,
boîtes, emballages et présentoirs aussi bien que dans toutes les publicités. Ce
graphisme pour les produits portant la marque ROXY devra inclure l’apposition de
manière claire et lisible sur tous les Produits, d’une part de l’appellation
« ROXY », avec ou sans son logo, et d ‘autre part, de façon nettement séparée
c’est-à-dire ne suivant en aucun cas l’appellation ROXY, mais à d’autres
endroits des produits et/ou de leurs emballages, et en caractères de taille
moins importante, l’appellation « (BY) QUIKSILVER », (BY) QUIKSILVER PARFUMS »
ou « ROXY (BY) QUIKSILVER PERFUMES ».


Sans préjudice des dispositions qui précèdent, tous les Produits et tous les
emballages et instructions concernant les Produits doivent comporter une mention
à l’effet de « fabriqué sous licence par Inter-Parfums SA ».


Le Licencié aura l’exclusivité, pendant la durée des présentes, de l’utilisation
de l’appellation « ROXY » ainsi que de l’utilisation des Marques Concédées de
produits alcool (parfums) et lignes de bain dérivées, exploitées dans le cadre
du présent contrat, pour la commercialisation et la distribution des Produits.


Le Licencié pourra mentionner dans les documents commerciaux et boursiers usuels
ayant trait à son activité l’une ou plusieurs des Marques Concédées, avec le
même traitement que les autres marques dont il assure la distribution.


Toutefois, toute annonce publique ou référence publique à l’une des Marques
Concédées, dans le cadre de l’alinéa ci-dessus, sera soumise à l’accord
préalable écrit du Concédant.


Les Marques Concédées doivent servir à la commercialisation des Produits à
l’exclusion de tout autre usage. Il est entendu que les Marques Concédées,
telles qu’utilisées pour commercialiser les Produits, le sont de telle sorte que
ces derniers ne puissent être discrédités aux yeux du public


Il ne devra être apposé aucune mention ou inscription préjudiciable à la
visibilité des Marques Concédées, ni aucune mention ou inscription qui pourrait
en diminuer l'importance et le style aux yeux du public.


Tout usage par le Licencié des Marques Concédées devra développer le goodwill et
la réputation des Marques Concédées, au bénéfice du Concédant. Il est
expressément convenu que le Licencié n’acquerra par l’effet du présent contrat
aucun droit sur les Marques Concédées, de quelque nature que ce soit. Le
Licencié devra se conformer à toutes directives écrites du Concédant concernant
la manière ou la forme de l’usage des Marques Concédées.


 
9

--------------------------------------------------------------------------------

 
5.2 Les frais du maintien en vigueur de ces Marques Concédées seront à la charge
du Concédant. Le Licencié s’engage à collaborer avec le Concédant afin de lui
fournir toute pièce ou document nécessaire au dépôt des Marques Concédées, à
leur renouvellement ou au dépôt de nouvelles Marques Concédées.


5.3 Le Licencié pourra demander, si nécessaire, au Concédant de déposer les
Marques Concédées dans d’autres pays dans la Classe internationale 3. Les dépôts
seront effectués exclusivement au nom du Concédant et/ou de toute société
affiliée s’il l’estime justifié au regard du projet et des plans commerciaux. La
requête du Licencié en vue de tels dépôts complémentaires sera examinée de bonne
foi par le Concédant, qui demeure maître de la décision de dépôt et supportera
les frais d’éventuels dépôts complémentaires. Le Licencié s’engage, en tant que
de besoin, à fournir toute signature, document et/ou assistance pour l’obtention
des enregistrement de Marques Concédées en vertu du présent article.



5.4         
Les Marques Concédées ainsi que les formules ou toutes autres données techniques
quelconques se rapportant à la composition et/ou à la fabrication des Produits
du contrat (y compris d’éventuels brevets), de même que tous les dessins et
modèles (flaconnage, conditionnements, étiquettes, etc.…) et toutes
instructions, tous matériels de marketing, de PLV et publicitaires développés
par le Licencié ou pour son compte et déposés ou non par lui seront et resteront
la propriété du Concédant, et le Licencié cède, vend et transfère
irrévocablement par les présentes au Concédant tous droits qu’il pourrait ainsi
détenir.

.
Le Licencié s’engage à rétrocéder gratuitement au profit du Concédant, à sa
première demande, tout dépôt des Marques Concédées qui aurait pu être effectué
au nom du Licencié, ce qui ne peut viser que la seule hypothèse où dans un pays
donné, l’enregistrement ne pouvait être sollicité qu’au nom du Licencié, ne
pouvait pas être effectué au nom du Concédant, et n’a pu être effectué. Et où le
Concédant a fait part de son accord préalable écrit. Le Licencié s’engage alors
à signer sans délai à la demande du Concédant tout document aux fins d’une telle
rétrocession.


D’une manière générale, le Licencié s’engage par les présentes à donner au
Concédant, sur simple demande et sans délai, toute signature et tout document
permettant la plein applicabilité du présent article et en particulier la pleine
et entière propriété par le Concédant des Marques Concédées.






ARTICLE 6 - CONTREFACONS


6.1 En cas de constatation d’actes de la part de tiers pouvant constituer des
actes de contrefaçon ou d’atteintes aux Marques Concédées mais également de tous
dessins, modèles, droits d’auteur et plus généralement de tous droits de
propriété intellectuelle du Concédant, mais également des actes de concurrence
déloyale et/ou parasitaire ou tout acte équivalent en vertu de la loi de tout
pays du Territoire, liés aux Produits et au présent contrat, le Concédant aura
la priorité pour toute réclamation et/ou action qu’il déciderait d’initier, s’il
décide de le faire, étant précisé qu’il n’est nullement tenu de le faire.


Si le Concédant décide d’agir, à sa seule discrétion, le Licencié s’engage à
coopérer pleinement et sans réserve avec lui ; les frais exposés pour les
actions seront supportés par le Concédant, et les dommages et intérêts et
condamnations financières qui pourraient être alloués ou prononcés à son profit
lui seront entièrement et exclusivement attribués, sauf si le Licencié choisit
de se joindre à l’action et d’y participer, auquel cas les deux parties
supporteront leurs propres frais et les dommages et intérêts et condamnations
financières à leur profit seront répartis entre les parties à proportion de
leurs participation aux frais d’actions.


Si le Concédant décide de ne pas agir, le Licencié peut décider de le faire
seul, en son propre nom et en réparation de son préjudice propre ; dans cette
hypothèse, le Concédant s’engage à coopérer pleinement et sans réserve avec lui.
Les frais exposés pour ces actions seront supportés par le Licencié, et les
dommages et intérêts et condamnations financières qui pourraient être alloués ou
prononcés à son profit lui seront entièrement et exclusivement attribués.


 
10

--------------------------------------------------------------------------------

 
6.2  Il est convenu entre les parties que le Licencié s'engage à indemniser le
Concédant de tout préjudice résultant d'une action de tiers fondée sur le
caractère contrefaisant des Marques Concédées, telle qu'exploitées par le
Licencié en manquement à ses obligations aux termes du présent Contrat.






ARTICLE 7 - PUBLICITE, LANCEMENT DE NOUVEAUX PRODUITS , « PLAN DE ROUTE »




7.1 Le Licencié aura, dans le cadre défini à l’article 3 des présentes,
l’initiative et la responsabilité de la publicité et de la promotion des
Produits du contrat ainsi que le choix des prestataires (agence de publicité,
centrale d’achat, photographes, etc.), après qu’en auront été définis, en
concertation avec le Concédant, les orientations générales, en cohérence avec
l’univers de QUIKSILVER et ROXY, et après acceptation préalable écrite du
Concédant.


7.2 Le Licencié consacrera les frais relatifs aux Activités de Publicité et de
Promotion et à cet effet, il s’engage à y consacrer avec ses distributeurs pour
les Activités de Publicité et de Promotion un budget commun suffisant pour
assurer un bon développement des ventes et qui ne saura être inférieur :



-  
du 1er janvier 2007 au 31 décembre 2009 : à [_____ ]6du montant du Chiffre
d’Affaires Net Mondial (hors P.L.V) réalisé par le Licencié sur l’année civile
précédente

-  
du 1er janvier 2010 au 31 décembre 2017 : à [_____ ]7 du montant du Chiffre
d’Affaires Net Mondial (hors P.L.V) réalisé par le Licencié sur l’année civile
précédente



étant entendu que [_____ ]8 du budget ci-dessus fixé seront consacrés aux médias
constitués par les supports TV, presse et magazines incluant ceux édités par les
grands points de vente comme notamment DOUGLAS, MARIONNAUD et SAKS.


Pendant la période du 1er janvier 2010 au 31 décembre 2017, tout lancement de
tout nouveau Produit devra être accompagné de la part du Licencié de dépenses
publicitaires plus importantes, dont le montant ne saurait être inférieur au
montant consacré au lancement équivalent d’un nouveau Produit comparable pendant
la période du 1er janvier 2007 au 31 décembre 2009. Sans préjudice des
dispositions qui précèdent , le montant dépensé en Activités de Publicité et
Promotion relatives au lancement de tout nouveau Produit pendant la période de
douze (12) mois à compter d’un tel lancement doit être suffisant et adéquat pour
un produit haut de gamme de sa nature et en phase avec les pratiques de
l’industrie pour le lancement de produits équivalents de marques comparables,
incluant par exemple les marques listées à l’Annexe 6,
 



--------------------------------------------------------------------------------

6 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.126:6.
7 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.126:7.
8  Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.126:8.
 
11

--------------------------------------------------------------------------------

 



7.3 Les parties conviennent qu’en période de lancements, la répartition
géographique des dépenses ci-dessus à l’article 7.2 sera déterminée en
concertation avec le Concédant en fonction de la stratégie de positionnement des
Marques Concédées sur les marchés considérés et qu’elles en fixeront le montant
par référence aux pratiques normales du marché de la parfumerie sélective.


7.4 Le Licencié consultera le Concédant sur toute approche créative concernant
tout matériel publicitaire pour les Produits, incluant les publicités par voie
de posters, brochures, PLV, journaux, magazines, radio et télévision. Le
Licencié s’engage à ce que le marketing et la publicité pour les Produits ne
soient en aucune manière en conflit avec la qualité, les standards et le style
des publicités et du marketing du Concédant et des entités contrôlant ou
contrôlée par le Concédant ou appartenant au groupe du Concédant et s’engage à
ne porter en aucune manière atteinte ou diminuer en aucune manière la réputation
du nom et de l’image des marques dans le monde.


En particulier, le Licencié et le Concédant se concerteront sur :



-  
le contenu créatif de la publicité ;

-  
le choix et la définition des grands axes (objectifs à assigner à la
communication, message à transmettre, etc.) ;

-  
les modalités d’application envisagées (média, thèmes, etc.),



étant précisé que c’est au Concédant qu’appartient le choix et la décision
finale, et qu’aucun projet ne peut être réalisé sans l’acceptation préalable
écrite du Concédant.


Si le Concédant ne l’a pas désapprouvé par écrit dans les [_____ ]9  à compter
de la réception par un dirigeant autorisé du Concédant des projets, le Concédant
sera réputé les avoir approuvés, si le Licencié obtient confirmation du
Concédant que la proposition du Concédant a été dûment reçue par un dirigeant
autorisé du Concédant.


En cas de désaccord, le Concédant notifiera au Licencié son refus accompagné de
l’explication des motifs du refus au plus tard dans un délai de [_____ ]10 à
compter de la réunion entre le Licencié et le Concédant au cours laquelle seront
présentés par le Licencié les éléments cités ci-dessus. En cas de désaccord, les
parties feront leurs meilleurs efforts pour arriver à un consensus dans un délai
de [ ____ ] 11 à compter de la notification par le Concédant de son refus.


7.5 Plan de lancement :
Le Licencié s’engage à procéder au lancement au moins de [_____ ]12 nouvelles
lignes de parfums et/ou lignes de soins visage et corporels, pendant toute la
durée du présent contrat selon le déroulement des opérations décrites à l’Annexe
3 aux présentes. A cet effet, le Licencié s’engage à développer ses meilleurs
efforts pour se conformer au calendrier de lancement des Produits ainsi indiqué
à l’Annexe 3.
 
7.6 « Plan de route (chiffre d’affaires prévisionnel) » :
Sans préjudice de ses droits découlant du présent contrat, le Licencié a établi
en Annexe 4 aux présentes, à titre indicatif, une estimation du chiffre
d’affaires des ventes des Produits vers les distributeurs et une estimation du
chiffre d’affaires gros local des ventes des Produits par le distributeurs vers
les points de vente afin de permettre au Concédant d’apprécier au regard des
objectifs que se fixe le Licencié, le positionnement envisagé des marques
QUIKSILVER et ROXY dans le domaine des produits de soins et de parfums. Il est
toutefois entendu expressément que ce plan prévisionnel de chiffre d’affaires ne
saurait constituer à quelque titre que ce soit une obligation de moyen et/ou de
résultat à la charge du Licencié et que l’absence de réalisation de ces
objectifs ne saurait être qualifié de manquement contractuel par le Licencié.
 
 

--------------------------------------------------------------------------------

9  Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.126:9.
10 Confidential Information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.126:10.

11 Confidential Information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.126:11.

12 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.126:12. 
 
12

--------------------------------------------------------------------------------

 
7.7 Plan de développement du réseau de distribution
Le Licencié fera ses meilleurs efforts pour étendre progressivement le réseau de
distribution des Produits dans le Territoire, par zones géographiques et selon
l’ordre prioritaire tel que proposé à l’Annexe 5 aux présentes


La mise en place du plan de développement suivant l’Annexe 5 requiert
préalablement, pour chaque pays concerné, l’enregistrement par le Concédant et
en son nom de la ou des Marque(s) Concédée(s), ou au minimum l’accord préalable
écrit du Concédant par exemple si l’enregistrement de la ou des Marque(s)
Concédées) n’est pas encore prononcé mais qu’il n’existe pas de risque sérieux
identifié par le Concédant pour l’exploitation de la ou des Marque(s)
Concédée(s) dans le pays.


S’agissant de la République Populaire de Chine, le lancement de tout Produit
dans ce pays sera en toute hypothèse conditionné à l’acceptation préalable
écrite du Président de Quiksilver Inc.






ARTICLE 8 - OBJETS PROMOTIONNELS




Le Licencié ne pourra exploiter (par vente ou remise gratuite), sous les Marques
Concédées, des objets ou produits promotionnels de toute nature (en dehors du
domaine des Produits) qu’à condition que :



a)  
le Concédant, qui est libre de refuser, ait préalablement autorisé par écrit la
fabrication et diffusion des objets en question, dont le Licencié lui aura remis
un échantillon ou une maquette,




b)  
l’exploitation de ces objets demeure l’accessoire de celle des Produits du
contrat, et




c)  
Les objets et produits promotionnels dans la mesure où ils promeuvent les
Produits marqués ROXY soient siglés « ROXY (BY) QUIKSILVER PARFUMS » ou « ROXY
(BY) QUIKSILVER PERFUMES » et qu’aucune confusion ne puisse être faite avec les
produits commercialisés par le Concédant ou ses autres licenciés.




d)  
Par Produits Promotionnels les parties désignent des articles autres que les
Produits, servant à promouvoir la vente des Produits, comme notamment des
trousses, sacs de voyages, draps de bains, parapluies etc…, qui en toute
hypothèse devront systématiquement être soumis au Concédant pour approbation
préalable écrite.







ARTICLE 9 - REDEVANCE - MINIMUM GARANTI -
CHIFFRE D’AFFAIRES PREVISIONNELS



9.1  
Redevance

Le Licencié s’engage à verser une redevance annuelle, nette de toute retenue à
la source ou autre prélèvement fiscal de quelque nature que ce soit, égale à
[_____ ]13 du Chiffre d’Affaires Net Mondial, et qui ne saura être inférieure au
minimum garanti fixé à l’article 9.6 ci-après. Cette redevance sera payée en
quatre échéances égales par le Licencié au Concédant dans les [_____
]14 respectivement suivant la fin de chaque trimestre civil, sur la base d’un
état détaillé des ventes réalisées accompagné du calcul de la redevance. Le
Licencié fournira au Concédant dans [_____ ]15 à compter de la fin de chaque
mois un rapport écrit sur les ventes réalisées, réparties par pays, marque et
catégorie de produit, et faisant apparaître la redevance payable
 
 

--------------------------------------------------------------------------------

13  Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.126:13.
14  Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.126:14.
15  Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.126:15.
 
13

--------------------------------------------------------------------------------

 
9.2 Le Licencié communiquera au Concédant annuellement au plus tard avant le
[_____ ]16 un état détaillé des ventes annuelles de l’année écoulée, certifié
par son commissaire aux comptes. Cet état servira de base au calcul de la
redevance annuelle pour l’année écoulée. En cas d’ajustement éventuel entre la
somme des redevances trimestrielles versées lors d’une année écoulée et le
montant de la redevance annuelle ainsi calculée pour cette même année, ledit
ajustement viendra s’imputer à la hausse ou à la baisse sur le montant de
l’échéance du premier trimestre de l’année suivante.


9.3 Le Concédant disposera à tout moment d’un droit d’audit par un tiers expert
de son choix des déclarations du Licencié et notamment de l’état détaillé des
ventes annuelles de Produits et en respectant un préavis raisonnable. Cet audit
pourra porter sur les [_____ ]17 années calendaires écoulées. Le Licencié
s’engage à conserver les archives nécessaires le temps voulu à cette fin, ainsi
qu’à collaborer pleinement à l’audit. En cas d’ajustement des redevances dues
sur une année calendaire d’un montant supérieur à [_____ ]18 en faveur du
Concédant, le Licencié supportera, en sus de la régularisation des redevances,
le coût total de l’audit. Le paiement de la redevance complémentaire et du coût
de l’audit interviendra, le cas échéant, dans les [_____ ]19 suivant la
présentation du résultat de l’audit par le Concédant au Licencié.


9.4 Pour le calcul de la redevance trimestrielle, les montants de Chiffre
d’Affaires Net Mondial établis en monnaie autre que l’Euro seront convertis en
cette monnaie sur la base des cours moyens des devises à la date de ce
trimestre.


9.5 Le Licencié tiendra des états et comptes précis des dépenses relatives aux
Activités de Publicité et de Promotion des Produits et aux objets promotionnels
distribués sous les Marques Concédées et en permettra une fois par an, avec un
préavis raisonnable, aux frais du Concédant, la vérification par un
expert-comptable mandaté par le Concédant et tenu au secret professionnel.


9.6 Minimum Garanti
Le Licencié s’engage à verser au Concédant, pendant la durée du présent contrat,
les redevances minima annuelles (« Minima Garanti ») déterminées conformément au
tableau ci-dessous, étant précisé que le premier Minima Garanti annuel ne sera
pas du au titre de la période contractuelle du 1er avril 2006 au 31 décembre
2007, cette période étant consacrée à la conception et au développement de la
première ligne de Produits.


PERIODE
MINIMA GARANTIS ( H.T ) en euros
Du 1er Avril 2006 au 31 Décembre 2006
[
Du 1er Janvier 2007 au 31 Décembre 2007
 
Du 1er Janvier 2008 au 31 Décembre 2008
 
Du 1er Janvier 2009 au 31 Décembre 2009
 
Du 1er Janvier 2010 au 31 Décembre 2010
 
Du 1er Janvier 2011 au 31 Décembre 2011
 
Du 1er Janvier 2012 au 31 Décembre 2012
 
Du 1er Janvier 2013 au 31 Décembre 2013
 
Du 1er Janvier 2014 au 31 Décembre 2014
 
Du 1er Janvier 2015 au 31 Décembre 2015
 
Du 1er Janvier 2016 au 31 Décembre 2016
 
Du 1er Janvier 2017 au 31 Décembre 2017
]20 

 

--------------------------------------------------------------------------------

16  Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.126:16.
17  Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.126:17.
18  Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.126:18.
19  Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.126:19.
20  Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.126:20.
 
14

--------------------------------------------------------------------------------

 
ARTICLE 10 - NON-CONCURRENCE ET LOYAUTE




10.1  Le Concédant s’interdit d’exploiter ou faire exploiter dans le Territoire,
pendant toute la durée de ce contrat, les Marques Concédées dans le domaine des
Produits, ou d’entreprendre des actions quelconques de nature à porter préjudice
à l’exploitation des Produits du contrat par le Licencié, étant précisé que le
Concédant demeure libre de créer, fabriquer, vendre, distribuer et
commercialiser tout autre produit et fournir tout autre service sous les Marques
Concédées ou tout produit ou service, qu’ils soient de nature identique ou
similaire aux Produits, sous toute autre marque, nom ou logo, directement ou en
concédant toute licence à tout tiers, dans le monde entier.


10.2  Les parties s'engagent à exécuter de manière loyale le présent contrat et
à ne pas prendre des mesures, directement et/ou indirectement, qui porteraient
préjudice au Concédant ou au Licencié et/ou à la vente, la distribution ou
l'image des Produits.


Le Concédant a été informé par le Licencié des marques autres que les Marques
Concédées dont il est actuellement le titulaire ou le licencié.


Les marques du Licencié autres que les Marques Concédées, visées à l’alinéa
ci-dessus, sont mentionnées à l’Annexe 8 ci-après. Il est expressément convenu
que le Licencié n’est autorisé à exploiter de telles marques qu’à condition
qu’elles ne concernent aucun sport « outdoor » et qu’après l’acceptation
préalable écrite du Concédant, lequel ne peut pas le refuser de façon
déraisonnable, dès lors que ces marques ne sont pas commercialisées en relation
avec un quelconque sport « outdoor ».


Le Licencié s’engage également par les présentes à ne pas fabriquer,
commercialiser, distribuer ou vendre de produits destinés ou associés à un
quelconque sport « outdoor » ou une quelconque marque de sport « outdoor »,
l’expression « sport outdoor » incluant tout sport individuel et/ou non pratiqué
dans une enceinte tel que tous sports de surf, neige, rue, mer, montagne, hiver
et campagne, sports de planche, cyclisme, mountain bike, moto cross, sports
extrêmes, plongée, sports de plage (incluant, sans y être limités, la natation
de mer, le « surf life saving », le beach volley), triathlon, vol à voile,
sports de campagne et d’aventures (incluant, sans y être limités, le trecking,
la randonnée, le camping et l’escalade) pêche, voile, bateau, kayak, canoë,
rafting, outrigger et golf.






ARTICLE 11 - DUREE DU CONTRAT




11.1 Le présent Contrat prend effet à compter du 1er Avril 2006 et se poursuivra
jusqu’au 31 décembre 2017, soit pendant une durée de 11 ans et 9 mois.


11.2 [_____ ]21 avant l’expiration du présent contrat à son terme initial, les
parties discuteront de bonne foi pour savoir si elles sont intéressées par le
renouvellement du présent contrat, étant précisé qu’un tel renouvellement est
soumis à la signature d’un nouvel accord écrit entre les parties. Si les deux
parties sont intéressées à discuter d’un renouvellement, elles s’engagent à
coopérer pour établir les termes et conditions d’un renouvellement, étant
accepté que les éléments qui pourront servir de base à la discussion incluront,
sans limitation, les résultats effectivement obtenus par le Licencié dans le
cadre de l’exécution du présent contrat .
 
 

--------------------------------------------------------------------------------

21  Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.126:21.

 
15

--------------------------------------------------------------------------------

 
11.3 Il est expressément prévu que dans tous les cas y compris pour le cas où le
présent accord ne serait pas renouvelé pour quelque raison que ce soit, le
Licencié s’engage à respecter jusqu’au terme du présent contrat toutes les
dispositions des présentes, en particulier à continuer selon les pratiques
usuelles la promotion des Produits et en versant la redevance prévue aux
présentes pour la dernière année restant à courir.



11.4       
Le Concédant pourra mettre fin à tout moment au présent contrat unilatéralement
sans préavis et sur simple notification adressée au Licencié par lettre
recommandée AR, dans le cas où :




-  
Le Licencié ne réaliserait aucun lancement de Nouveaux Produits en conformité
avec le plan de développement mentionné à l’Annexe 5 des présentes dans les pays
dans lesquels les Marques Concédées ont été enregistrées ou dans lesquels le
consentement écrit a été donné par le Concédant conformément à l’article 7.7, à
moins que l’absence de lancement de Nouveau Produit soit uniquement due à la
force majeure, à savoir si cette absence est due à tout événement extérieur tel
que guerre, émeute, insurrection, guerre civile, sabotage, grève ou autre
interruption du travail, accident, incendie, inondation, tremblement de terre,
explosion détruisant les locaux, mesure gouvernementale ou toute autre
circonstance imprévisible et extérieure à la volonté du Licencié, à condition
qu’une fois la cause de force majeure disparue, le Licencié ait rapidement
exécuté ses obligations contractuelles, et ne soit pas due à une faute ou
négligence quelconque du Licencié.

-  
Le Licencié aurait manqué à son obligation de développer ses meilleurs efforts
pour promouvoir, développer et étendre les ventes des Produits pour permettre
d’assurer une connaissance et une demande continues et croissantes des Produits
dans et à travers chaque pays du Territoire

-  
Le Licencié, quelle qu’en soit la raison, aurait vendu tout Produit n’ayant pas
reçu l’acceptation préalable écrite du Concédant ou serait d’un standard ou
qualité inférieur au standard et à la qualité approuvés par le Concédant

-  
Le Licencié négligerait son obligation découlant du présent contrat de
fabriquer, commercialiser et vendre les Produits en sorte que le nom et la
réputation des Marques Concédées seraient ou pourrait être endommagés

-  
Le Licencié cesserait de fabriquer, distribuer ou vendre les Produits

-  
Le Licencié commettrait tout acte ou action calculé pour ou susceptible de
causer préjudice à la validité des Marques Concédées ou à leur titularité, ou
remettrait en cause leur validité ou titularité

-  
De l’avis raisonnable du Concédant, le Licencié commet tout acte dont
résulterait, ou ne prend pas une mesure en son pouvoir pour prévenir, un
préjudice ou une atteinte grave au goodwill ou à la réputation des Marques
Concédées

-  
Le Licencié lui-même manque à son obligation de se conformer au Quest Code et
toutes règles explicatives y relatives, ou continue d’utiliser un sous-traitant
alors qu’il serait informé que ce sous-traitant ne se conforme pas au Quest Code

-  
Le Licencié serait placé sous le « contrôle » de toute personne, société ou
business intervenant dans le domaine de la fabrication, la fourniture ou la
distribution de vêtements, accessoires ou équipements sportifs destinés à, en
relation avec ou commercialisé en référence à tout sport « outdoor » (tel que
précédemment défini). « Contrôle » signifie contrôle direct ou indirect de la
direction ou de la politique, incluant le contrôle exercé comme résultat de ou
au moyen d’arrangements ou pratiques, basées ou non sur des droits légaux ou
équitables. ou

-  
Le Licencié deviendrait insolvable,, serait déclaré en faillite, placé sous
régime de sauvegarde, en liquidation judiciaire ou amiable, devrait céder ses
actifs à ses créanciers ou devrait requérir la nomination d’un administrateur.


 
16

--------------------------------------------------------------------------------

 



11.5 En sus des cas visés au paragraphe 11.4, chacune des parties pourra
résilier le présent contrat en cas de non-respect par l’autre partie de l’une
des dispositions des présentes à laquelle il ne pourrait être remédié ou, s’il
peut y être remédié, si la partie défaillante n’y a pas remédié dans les [_____
]22 suivant la mise en demeure qui lui aura été adressée à cet effet par lettre
recommandée avec demande d’avis de réception. La résiliation sera notifiée par
les mêmes moyens au plus tard dans les [_____ ]23 suivant l’envoi de la mise en
demeure restée sans effet.


11.6 En tout état de cause, le Licencié ne pourra prendre d’engagements
contractuels d’une durée supérieure au présent contrat dans ses relations avec
des tiers qui découlent de ses droits et obligations telles qu’ils figurent aux
présentes.




ARTICLE 12 - DECLARATIONS DES PARTIES


12.1 Le Licencié déclare et garantit qu’à ce jour, ainsi que toutes les sociétés
qu’il contrôle, qui viendraient à être impliqués dans la réalisation de l’objet
du présent Contrat, ont été dûment et régulièrement constituées selon les
dispositions légales qui leur sont applicables. Le Licencié et ses sociétés sont
depuis leur constitution en conformité avec la loi sur les sociétés commerciales
et leurs décrets d'application telles qu’applicables.


12.2 Le Concédant garantit n’avoir à ce jour connaissance d’aucune circonstance
de nature à empêcher la commercialisation des Produits dans les pays qu’elle a
listés à l’Annexe 1 dans lesquels les Marques Concédées ont été déposées et/ou
enregistrées, en ce qui concerne exclusivement les produits concernés pour
lesquels chaque Marque Concédée a été enregistrée dans les pays concernés.






ARTICLE 13 - DROITS ET OBLIGATIONS A L’EXPIRATION DU CONTRAT




13.1 A l’expiration ou terminaison du présent contrat pour quelque raison que ce
soit :


- à moins qu’il en soit disposé autrement dans le présent article, le Licencié
n’aura aucun droit d’utiliser les Marques Concédées et le Licencié ne fabriquera
ni ne fera plus fabriquer aucun Produit



-  
Le Licencié aura le droit pendant les [_____ ]24qui suivront l’expiration du
contrat de vendre ses stocks existants de Produits et de PLV aux prix
commerciaux normaux, sous réserve de l’application de l’article 4.8 al. 2 des
présentes. Toutes ces ventes seront soumises à redevance suivant les
dispositions de l’article 9 ci-dessus. Au-delà de ce délai de [_____ ]25  le
Licencié devra cesser complètement l’exploitation des Marques Concédées et des
Produits. Au-delà du délai de [_____ ]26 précité, le Licencié renonce à se
prévaloir d’un droit quelconque découlant du présent contrat et visant les
droits de propriété intellectuelle attachés aux Produits, créés ou non à
l’initiative du Licencié et Marques Concédées ;




-  
le Licencié devra informer le Concédant de tous les contrats en cours, conclus
avec des tiers, le Concédant se réservant la faculté de reprendre ces contrats
ou d’exiger du Licencié qu’il y mette fin aux frais de ce dernier.

 
 

--------------------------------------------------------------------------------

22  Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.126:22.
23  Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.126:23.
24 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.126:24.
25 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.126:25.
26 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.126:26.
 
17

--------------------------------------------------------------------------------

 



13.2  Le Concédant pourra à sa seule discrétion s’opposer à l’exercice par le
Licencié du droit mentionné au paragraphe ci-dessus, à condition de (a) racheter
au Licencié ses stocks de Produits et de PLV, ainsi que les matières premières
entrant dans la composition de ceux-ci ainsi que ceux des supports de vente,
qu’il en sa possession ou commandés à la date de cessation du présent Contrat, à
leur prix d’achat ou de revient, déprécié le cas échéant selon les pratiques
commerciales usuelles selon la nature du stock concerné et de (b) faire son
affaire de la livraison des commandes en cours à l’expiration du contrat.


13.3  A l’expiration du délai de [_____ ]27prévus à l’article 13.1 ci-dessus, le
Licencié s’engage, au choix du Concédant qui devra en être préalablement informé
et décidera de l’option, et en tout état de cause aux frais du Licencié, soit à
détruire l’intégralité des stocks de Produits et de PLV qui resteraient en sa
possession, soit à les réacheminer au Concédant ou à toute société affiliée qui
lui serait désignée à cet effet, incluant tous emballages, matériels
publicitaires, PLV et matériels et articles promotionnels.. Le Licencié devra
également restituer au Concédant ou à toute société affiliée, ou bien détruire,
au choix du Concédant, tous objets, illustrations, moules, reproductions et
autres objets ou articles utilisés par le Licencié ou tout fabricant ou
sous-traitant en rapport avec la fabrication des Produits pendant la durée du
contrat.


A la requête du Concédant, le Licencié devra fournir au Concédant, aux frais du
Licencié, toutes attestations en bonne et due forme, exécutées par un Directeur
ou Représentant légal du Licencié ou de tout fabricant du Licencié, concernant
la destruction des stocks en vertu du présent article.






ARTICLE 14 - MODIFICATIONS DU CONTRAT




14.1 Toute convention dérogatoire ou complémentaire ou tout avenant au présent
contrat seront nécessairement établis par un écrit signé par les parties et
annexé au contrat. Toute modification à ce titre sera limitée au point
particulier pour lequel elle aura été convenue.


14.2 Si, en cas de force majeure, l'une des parties se trouve dans
l'impossibilité d'honorer ses engagements au titre du présent contrat, elle
devra en informer son cocontractant, afin que les parties puissent convenir
ensemble d’ajustements équitables à ce contrat dans leur intérêt commun.


14.3 Si l'une ou plusieurs clauses du présent contrat s'avèrent être privées
d'effet, cette circonstance n'affectera en rien la validité des autres
dispositions du contrat ni celle du contrat dans son ensemble. Il en irait de
même dans l'hypothèse où le présent contrat comporterait des lacunes. La clause
devant être supprimée, ou qui est manquante, sera remplacée par une disposition
juridiquement valable et conforme à l'objet du présent contrat.






ARTICLE 15- CONFIDENTIALITE




15.1 Les parties s’engagent à considérer comme strictement confidentielles et à
traiter comme telles toutes les informations, quelque soient leur nature et leur
support, recueillies auprès de l’autre partie pendant l’exécution du présent
Contrat, y compris les dispositions du présent Contrat (ci-après les
« Informations Confidentielles »).
 

--------------------------------------------------------------------------------

27 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.126:27.

 
18

--------------------------------------------------------------------------------

 



15.2 Le Concédant et le Licencié seront autorisés, en raison de leur statut
sociétés cotées, à divulguer ces Informations Confidentielles uniquement suite à
une exigence d’une réglementation en vigueur, notamment de nature boursière ou
sur injonction d’une autorité judiciaire ou administrative et ce, sous la
réserve expresse d’en informer l’autre partie au préalable, de se concerter avec
cette dernière sur les modalités de divulgation des Informations à ce titre, en
particulier de se mettre d’accord préalablement et par écrit sur les modalités
de rédaction des annonces et communiqués de presse, et d’avoir obtenu l’accord
préalable écrit et complet de l’autre partie.


15.3 Toutes les informations connues du public sont réputées non confidentielles
sauf si elles sont compilées sous une forme non connue du public.


15.4 Les parties s'engagent à ne pas divulguer ou laisser divulguer, directement
ou par personne interposée, en totalité ou en partie, les Informations
Confidentielles dont elles auraient eu ainsi connaissance, à quelque tiers que
ce soit, à l’exception des employés et/ou sous-traitants ayant besoin des
informations pour l’exécution de leurs obligations.


15.5 Les parties s’engagent, à cet égard, à prendre toutes les mesures
nécessaires auprès de leurs salariés et/ou prestataires afin que ceux ci soient
soumis à cette même obligation de confidentialité.


15.6 Les parties s'engagent à ne pas utiliser les Informations Confidentielles
dans un cadre autre que celui du présent Contrat.


15.7 Chaque partie s'engage à restituer à première demande de l’autre partie
tous documents, ou autres supports contenant des Informations Confidentielles
que celle-ci aurait été amenée à lui remettre dans le cadre de l'exécution du
présent Contrat ainsi que toutes leurs reproductions.






ARTICLE 16- NOTIFICATIONS




Toute notification effectuée par l’une des parties dans le cadre de l’exécution
des dispositions des présentes devra être adressée, par lettre recommandée avec
accusé de réception ou par télécopie, à l’adresse de son siège social, à
l’attention de son représentant légal, ou de toute autre personne dûment
désignée par ladite partie à la partie ayant fait la notification.


Toute notification sera réputée effectuée à compter, soit de la signature de
l’accusé de réception en ce qui concerne la transmission par lettre recommandée
avec accusé de réception, soit de la confirmation de la bonne transmission de la
télécopie au destinataire générée par la machine à fac-simile de l’expéditeur.
Si la notification a lieu un samedi ou un dimanche, ou un jour férié observé par
le destinataire, la notification sera réputée avoir été faite je jour qui suit
et qui n’est ni un samedi, ni un dimanche ni un jour férié observé par le
destinataire.






ARTICLE 17- CONCILIATION / LITIGES




En cas de désaccord entre les Parties sur la validité, l’interprétation,
l’exécution et/ou la résolution d’une des dispositions des présentes, les
parties s’engagent avant d’initier toute procédure contentieuse à suivre la
procédure de conciliation suivante :
 

 
19

--------------------------------------------------------------------------------

 




-  
dans un premier temps, le désaccord fera l’objet d’une réunion entre les
responsables opérationnels compétents de chacune des parties, à l’initiative de
la partie la plus diligente, et dans les plus brefs délais dès la survenance du
désaccord. Cette réunion aura pour but de trouver une solution amiable au
désaccord en question. Un procès-verbal de cette réunion contradictoire sera
dressé par les parties.




-  
Dans un second temps, si la réunion entre les responsables opérationnels
n’aboutit pas à une solution amiable, les dirigeants mandataires sociaux de
chacune des parties se rencontreront et feront leurs meilleurs efforts afin de
solutionner ce désaccord de manière amiable. Cette réunion devra intervenir dans
les plus brefs délais et pas plus tard que [_____ ]28à compter de la réunion
entre les responsables opérationnels.



Si, en dépit de la procédure de conciliation un litige subsiste sur la validité,
l’interprétation, l’exécution et/ou la résolution des présentes, ou bien si
l’une des parties refusent d’exécuter avec diligence et bonne foi la procédure
susvisée, ce litige sera soumis à la compétence exclusive des tribunaux du
ressort de la Cour d’Appel de Paris.






ARTICLE 18 - DROIT APPLICABLE




Le présent contrat est soumis au Droit français.




ARTICLE 19 - DISPOSITIONS GENERALES



19.1        
Contractant indépendant



Pendant toute la durée du présent contrat le Licencié s’engage à demeurer un
contractant indépendant et à ne jamais, sauf accord préalable exprès du
Concédant, en vertu du présent contrat, en rapport avec ou au nom du Concédant
ou de ses produits ou services :



(a)  
être ou se comporter comme un agent, employé, associé ou lié en aucune manière
que ce soit du ou avec le Concédant ;

(b)  
avoir ou s’attribuer la capacité d’engager le crédit du Concédant ; ou

(c)  
accepter d’ordres, se lier de toute autre manière ou contracter de quelque
manière que ce soit au nom du Concédant.




19.2        
Non renonciation



Le retard ou le manquement de l’une des parties à requérir de l’autre partie une
stricte exécution des dispositions du présent contrat ne sera pas considéré
comme une renonciation à se prévaloir de l’atteinte ou du manquement au contrat.
L’acceptation par le Concédant d’une quelconque somme d’argent au titre du
présent contrat après tout retard ou manquement par le Licencié dans l’exécution
de tout ou partie de ses obligations contractuelles, avant ou après notification
ou mise en connaissance de cause par le Concédant, ne sera pas non plus
considérée comme une renonciation par le Concédant à se prévaloir de l’atteinte
ou du manquement au contrat.



19.3       
Exemplaires du contrat



Le présent contrat peut être établi en trois exemplaires, chacun d’entre eux
étant considéré comme un original, mais tous les exemplaires, considérés
ensemble, constituent un seul et même instrument.



--------------------------------------------------------------------------------

28 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.126:28.

 
20

--------------------------------------------------------------------------------

 
Signé le 23 mars 2006
A PARIS
En trois (3) exemplaires originaux











QS HOLDINGS     
/s/ Peter Bloxham     
Le Concédant
INTER PARFUMS
/s/ Philippe Benacin
Le Licencié

      
 

 
21

--------------------------------------------------------------------------------

 



Annexe 1 : liste des Marques Concédées









§  
QUIKSILVER




§   [shoe.jpg]








§  
ROXY






§   [book.jpg]














 
22

--------------------------------------------------------------------------------

 



Annexe 2 : liste des Produits






Produits ligne féminine sous le nom « ROXY »



1.  
Parfum extrait

2.  
Eau de Parfum

3.  
Eau de Toilette

4.  
Eau de Cologne

5.  
Vaporisateur de sac

6.  
Stylo de sac roll-on

7.  
Crème pour le corps

8.  
Lait pour le corps

9.  
Lait pour le corps pailleté

10.  
Huile pour le corps

11.  
Poudre parfumée pour le corps

12.  
Gel pour le bain et la douche

13.  
Mousse douche

14.  
Gommage pour le corps

15.  
Eau déodorante spray

16.  
Produits de soins pour le visage et le corps

17.  
Produits de soins solaires

18.  
Déodorant roll-on

19.  
Brume pour les cheveux

20.  
Brume pailletée pour les cheveux

21.  
Shampoing parfumé

22.  
Savon

23.  
Bougie parfumée pour la maison







Produits ligne masculine sous le nom « QUIKSILVER »



24.  
Eau de Toilette (*)

25.  
Eau de Parfum (*)

26.  
Lotion après rasage flacon (*)

27.  
Baume après rasage flacon (*)

28.  
Gel de rasage

29.  
Gel douche intégral

30.  
Shampoing intégral

31.  
Déodorant spray (*)

32.  
Déodorant stick (*)

33.  
Savon

34.  
Produits de soins corporels et visage

35.  
Produits de soins solaires





(*) Les produits marqués d’un astérisque ne sont consentis que sous réserve de
l’accord préalable écrit du Concédant conformément aux dispositions de l’article
2.3.
.

 
23

--------------------------------------------------------------------------------

 

Annexe 3 : Lancement de Nouveaux Produits


Le lancement de nouveaux Produits se caractérise par la réalisation des
opérations suivantes :

1.  
définition et mise en place de la cible consommateurs (tranches d’âge) ;

2.  
définition et mise en place du concept des produits (définition de la nouvelle
flagrance, du nouveau flacon, du nouveau packaging, des codes couleurs, du
nouveau nom…) ;

3.  
définition et mise en place de la politique de communication (choix des canaux
de communication, choix des médias…) ;

4.  
définition et mise en place de la politique de distribution (choix des canaux de
distribution : parfumeries sélective, stratégie de positionnement prix par
rapport à la concurrence..)

5.  
fabrication, distribution et commercialisation des nouveaux Produits ;

6.  
déclinaison du nouveau Produit dans un ou plusieurs produits suivants :



Produits ligne féminine

-  
Parfum extrait

-  
Eau de Parfum

-  
Eau de Toilette

-  
Eau de Cologne

-  
Stylo de sac roll-on

-  
Crème pour le corps

-  
Lait pour le corps

-  
Lait pour le corps pailleté

-  
Huile pour le corps

-  
Poudre parfumée pour le corps

-  
Gel pour le bain et la douche

-  
Mousse douche

-  
Gommage pour le corps

-  
Eau déodorante spray

-  
Déodorant roll-on

-  
Brume pour les cheveux

-  
Shampooing parfumé

-  
Savon

-  
Produits de soins pour le corps et/ou le visage

-  
Produits de soins solaires



Produits ligne masculine

-  
Eau de Toilette (*)

-  
Eau de Parfum (*)

-  
Lotion après rasage flacon (*)

-  
Baume après rasage flacon (*)

-  
Gel de rasage

-  
Gel douche intégral

-  
Shampoing intégral

-  
Déodorant spray (*)

-  
Déodorant stick (*)

-  
Savon

-  
Produits de soin corporel et visage

-  
Produits de Soins solaires





(*) Les produits marqués d’un astérisque ne sont consentis que sous réserve de
l’accord préalable du Concédant conformément aux dispositions de l’article 2.3.

 
24

--------------------------------------------------------------------------------

 

(Suite ) Annexe 3 : Lancement de Nouveaux Produits






Plan de lancement





·  
Septembre 2007 :Lancement d’une première ligne de parfum femme de « ROXY »
(Women I)






·  
[_____ ]29Déclinaison du Parfum « ROXY » (Women I) en lignes de bain et ligne
corporelle à définir d’un commun accord






·  
[_____ ]30Lancement de la ligne « QUIKSILVER SUN CARE » (Sun Care 1)






·  
[_____ ]31Lancement d’une deuxième ligne de parfum féminin de « ROXY » (Women
II)






·  
[_____ ]32Lancement d’une première ligne de parfum pour homme de QUIKSILVER (Men
I), après validation par le Concédant

 



--------------------------------------------------------------------------------

29 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.126:29. 
30 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.126:30. 
31 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.126:31. 
32 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.126:32. 

 
25

--------------------------------------------------------------------------------

 

Annexe 4 : PLAN DE ROUTE (Chiffre d’affaires prévisionnels) Art.7-6










ANNEE
CHIFFRE D’AFFAIRES NET MONDIAL (ventes du Licencié)
CHIFFRE D’AFFAIRES GROS LOCAL
(ventes des distributeurs)
2007
[
 
2008
   
2009
   
2010
   
2011
   
2012
   
2013
   
2014
   
2015
   
2016
   
2017
 
]33  




--------------------------------------------------------------------------------

33 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.126:33. 

 
26

--------------------------------------------------------------------------------

 

Annexe 5 : Plan de développement du réseau de distribution (art. 7-7)









-  
[_____ ]34



Les pays prioritaires seront les suivants :



§  
Europe de l’Ouest : France, Espagne, Italie, Royaume Uni, Allemagne, Autriche,
Portugal, Belgique, Hollande, Scandinavie (Suède, Danemark, Norvège, Finlande)

§  
Moyen Orient : Arabie Saoudite, Koweit, Qatar

§  
Amérique Nord : Etats-Unis et Canada








-  
[_____ ]35



Les pays prioritaires seront les suivants :



§  
Amériques Sud : Brésil, Argentine, Uruguay, Mexique

§  
Europe de l’Est : Russie, Pologne, Hongrie, République Tchèque, Pays Baltes
(Lituanie, Lettonie, Estonie), Slovénie

§  
Asie : Australie, Japon, Singapour, Corée

 



--------------------------------------------------------------------------------

34 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.126:34. 
35 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.126:35. 

 
27

--------------------------------------------------------------------------------

 



Annexe 6 : liste des marques concurrentes servant de référence au positionnement
des Marques dans les canaux de distribution (article 4.6)










Parfums



§  
[_____ ]36







Produits de soin



§  
[_____ ]37











36 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.126:36. 
37 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.126:37. 




 
28

--------------------------------------------------------------------------------

 

Annexe 7 : Quiksilver Ethical Standard of Trade (Quest Code)
 


[
[signatureshoe.jpg]
SUPPLIER WORKPLACE CODE OF CONDUCT
 
Quiksilver aims to do business with others around the world who respects the
law, the culture in which they operate, and the workers who manufacture
Quiksilver products and garments.
 
Quiksilver has developed this Supplier Workplace Code of Conduct ("Code"), set
on the basic international standards with which Quiksilver requires its
Suppliers to comply.
 
In addition to the specific provisions in this Code, Quiksilver expects its
Suppliers to act reasonably in all respects and to do their best to ensure that
no abusive, exploitative or illegal conditions exist at their workplaces.
 
I. Supplier’s Agreement
 
A Supplier to Quiksilver agrees to:
 

·  
Comply with this Code.

 

·  
Disclose to Quiksilver the name and address of every Supplier of materials,
components, or parts either marked with the Quiksilver names or logos or made
exclusively for incorporation in Quiksilver products and the name and address of
any sub-contractor used by it in the production of Quiksilver garments and
products.

 

·  
Allow Quiksilver and its representatives to inspect its facilities to ensure
compliance with this Code.

 

·  
Only deal with such Supplier(s) and sub-contractors who comply with this Code
and who have signed a copy of this Code and who have agreed to permit Quiksilver
and its representatives to inspect their facilities and documents to ensure
compliance with this Code.

 
Quiksilver intends this Code to apply to each purchase order submitted to
Quiksilver Suppliers.
 
II. Compliance With the Law
 
Quiksilver’s Suppliers must in all material respects comply with the applicable
legal requirements of the country in which they operate. This includes all
employment and environmental laws.
 
III. Employment Standards
 

 
A.
Wages and Benefits: Suppliers must pay all employees who manufacture Quiksilver
garments, products or components the minimum wages and benefits mandated by
local law.

 
 
29

--------------------------------------------------------------------------------

 

 
B.
Overtime: Suppliers shall not require their employees to work in excess of the
number of hours per day or per week allowed by the law of the country of
manufacture. Where overtime is permitted by local law, it must be compensated at
such premium rates, if any, required by applicable law.

 

 
C.
Child Labor: No Supplier may employ any person younger than 14 years of age or
the age limit provided by the law of the country of manufacture, whichever is
greater.

 

 
D.
Forced Labor: No forced labor may be used by any Supplier in any form, whether
prison labor, indentured labor, bonded labor or otherwise.

 

 
E.
Discrimination and Harassment: No employee shall be subjected to unlawful
workplace discrimination, harassment or abuse.

 

F.
Health and Safety: The workplace must be safe and healthy, and Suppliers must
comply in all material respects with all applicable laws regarding the provision
of a safe, hygienic and healthy working environment. Suppliers must take steps
to prevent workplace injuries and illnesses, and must train employees to use
safe workplace practices.

 

G.
Supply Chain Security: We require reasonable security practices to eliminate
vulnerabilities of our global supply chain against terrorism, transshipments,
smuggling, and other illegal activities associated with importation.

 
IV. Compliance.
 
Quiksilver expects its Suppliers to support and cooperate in the distribution of
this Code.
 
Quiksilver, by its representatives, may inspect the facilities of any Supplier,
and the facilities of any sub-contractor who shall fully cooperate and provide
access to all facilities and documents to ensure compliance with this Code.
 
Quiksilver may give advice to its Suppliers and their Suppliers and
sub-contractors to assist them to comply with this Code but Quiksilver always
reserves the right to refuse to deal further with a Supplier who does not comply
with this Code, and to require its Suppliers not deal with Suppliers or
sub-contractors who do not comply with this Code.
 
V. “Quiksilver”
 
In this document, “Quiksilver” means Quiksilver, Inc., any subsidiary and any
person licensed by it to use its trade marks, and any person licensed by
Quiksilver International Pty Ltd to use its trade marks.


 
30

--------------------------------------------------------------------------------

 

Annexe 8 : marques du Licencié











·  
BURBERRY




·  
LANVIN




·  
PAUL SMITH




·  
ST DUPONT




·  
CHRISTIAN LACROIX




·  
CELINE




·  
NICKEL

 
 
 
31

--------------------------------------------------------------------------------

 